DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
Claims 1, 2, 4-11, and 13-22 are currently pending.  Claims 21 and 22 have been added.  Claims 3 and 12 have been cancelled.  Claims 1, 4, 8-11, 13, and 17-20 have been currently amended.  Claims 1, 11, and 20 are independent claims.

Objections – Withdrawn
The Claim Objections of claim 17 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claims 1, 2, 4-11, and 13-20 over Jin in view of Santoro in further view of Paretti is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 3 and 12 over Jin in view of Santoro in further view of Paretti is withdrawn as necessitated by cancellation.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are moot in view of the new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-11, 13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2014/0298226 A1; hereafter “Jin”) in view of Crane et al. (US 2017/0357495 A1; hereafter “Crane”) in further view of Paretti et al. (US 2013/0155116 A1; hereafter “Paretti”).



Regarding Claim 1, Jin teaches a system, comprising: one or more processors configured to: (Jin [0037] [0038] [0098]: processor) 
determine that a first-mode presentation of a plurality of first-mode representations corresponding to respective ones of a plurality of objects is presented at a display screen of a device, (Jin [0064] [0077] [0102]: a determined first presentation of a plurality of objects is presented on a display screen; Fig. 2 and 5a) wherein the plurality of first-mode representations comprises static identifiers associated with the plurality of objects; (Jin [0072]: UI object may be an icon such as an application execution icon; Fig. 4 showing a static identifier associated with the object 411-1)
receive a user input to switch from the first-mode presentation of the plurality of first-mode representations corresponding to respective ones of the plurality of objects; (Jin [0097] [0103]: the display apparatus may receive a user input to switch via the touch screen; Fig. 5)
in response to the received user input, obtain the respective current state data associated with the plurality of objects including to: (Jin [0011] [0072] [0073] [0098] [0104]: determining a plurality of pieces of information [current state data] to be displayed on the UI objects in response to the user input)
dynamically generate a plurality of second-mode representations corresponding to respective ones of the plurality of objects based at least in part on the respective current state data associated with the plurality of objects,  (Jin [0072]-[0074] [0079]: describing the second mode representations of the plurality objects based on respective current state data since the sizes of the Ul objects 511-2 through 520-2 that are displayed on the screen are changed, the control unit may change information displayed on the UI objects 511-2 through 520-2 (as shown in FIG. 4); [0082] [0105]: the display apparatus may locate the UI objects on the UI, according to the preset sizes, and then may display the UI on which the UI objects are located; Figs. 4 and 5) including to dynamically determine an arrangement comprising a plurality of placements of the plurality of second-mode representations corresponding to respective ones of the plurality of objects at the display screen, (Jin [0099] [0100] [0106]: the control unit 1120 may locate the UI objects on the UI, according to the preset sizes or based on categories of the Ul objects [object type])
replace, at a user interface, the first-mode presentation of the plurality of first- mode representations with a second-mode presentation of at least a portion of the plurality of second-mode representations corresponding to respective ones of the plurality of objects;  (Jin [0011] [0105]: display the determined information on the UI object with the preset size; the display apparatus may locate the UI objects on the UI, according to the preset sizes and the plurality of pieces of information, and then may display the UI on which the UI objects are located; Fig. 5(b) showing the first presentation with objects in a first representation replaced with the second presentation with objects in a second representation) and 
one or more memories coupled to the one or more processors and configured to provide the one or more processors with instructions.  (Jin [0037] [0056] [0057]: storage unit; memory)
Although Jin teaches determining a plurality of pieces of information to be displayed on the UI objects (at least [0011] [0098] [0104]), Jin may not explicitly teach every aspect of in response to the determination that the first-mode presentation of the plurality of first-mode representations corresponding to respective ones of the plurality of objects is presented at the display screen of the device, send a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data and to cache the setting information; …[in response to the received user input, obtain the respective current state data associated with the plurality of objects including to:] send an update event to a first selected object of the plurality of objects based at least in part on the first selected object being associated with respective setting information that was cached in response to the preparation event needing to be updated, wherein the update event is configured to cause the first selected object to determine and to cache updated setting information, wherein the update event is further configured to cause the first selected object to send back the cached updated setting information; and send a creation event to a second selected object of the plurality of objects based at least in part the second selected object being associated with respective setting information that was cached in response to the preparation event not needing to be updated, wherein the creation event is configured to cause the second selected object to send back previously cached setting information.
Crane teaches in response to the determination that the first-mode presentation of the plurality of first-mode representations corresponding to respective ones of the plurality of objects is presented at the display screen of the device, send a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data and to cache the setting information; (Crane [0037] [0038] [0040] [0042]: Prior to being in a preview mode, timeline data and application data [setting information including respective current state data] is determined and stored; [0051] [0553] [0054] [0056]; [0074]-[0076]; [0087]-[0089] [0098]: application data including image layer data [setting information including respective current state data] can be determined and stored in memory [cache]; [0091] [0092] [0095]…NOTE: the determined application data being received and stored prior to being in a preview mode is considered a preparation event; Figs. 3 and 5) 
[in response to the received user input, obtain the respective current state data associated with the plurality of objects including to:] send an update event to a first selected object of the plurality of objects based at least in part on the first selected object being associated with respective setting information that was cached in response to the preparation event needing to be updated, wherein the update event is configured to cause the first selected object to determine and to cache updated setting information, wherein the update event is further configured to cause the first selected object to send back the cached updated setting information; (Crane [0058]: the activation of the preview mode can be used as criteria for determining when to update a snapshot of an application; [0062] [0065]: process 400 can receive a first request for updating first data in the first screenshot; [0068]: process 400 can generate an updated first snapshot using the obtained updated data for display; [0093]-[0095]: snapshot validator 720 may determine that the existing snapshot includes less updated data compared to the data stored in the image layer data if the timestamp of the layer hierarchy indicates that the application was more recently run and that the layer data may include more updated application data compared to the application data in the existing snapshot. In certain embodiments, preview manager 710 may then determine to use a newly created snapshot instead of the existing snapshot for display in the preview mode; [0088] [0100]-[0103]; Figs. 4 and 8) and
send a creation event to a second selected object of the plurality of objects based at least in part the second selected object being associated with respective setting information that was cached in response to the preparation event not needing to be updated, wherein the creation event is configured to cause the second selected object to send back previously cached setting information; (Crane [0071] [0089]: if the application determines that there have been no changes to the data that it currently has, the application can indicate to the system (e.g., preview manager) that the data is still valid and any previously existing snapshot has not expired; [0093]-[0095]: snapshot validator 720 can determine which source of application data has the most up-to-date information; snapshot validator 720 may determine that the existing snapshot includes more updated information if the timestamp indicates that it is more recently created (or that the application data is more recently updated) compared to when the layer hierarchy was last created and stored; [0100] [0101]; Fig. 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide a preparation event, an update event, and a creation event as taught by Crane for the benefit of manipulating a UI in order to switch between presentations of representation of objects as taught by Jin, with a reasonable expectation of success, because Crane teaches “[b]esides allowing for display of recent data in snapshots, having the updated data can reduce latency of launching applications on a mobile device (e.g., a wearable) by periodically updating application data for a set of applications” [0034]. In addition, references (Jin and Crane) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface technology in changing between presentations of different representations of objects. This close relation between the references highly suggests a reasonable expectation of success.
However, Jin in view of Crane may not explicitly teach every aspect of wherein the plurality of placements is determined based at least in part on a plurality of historical user frequencies corresponding to the plurality of objects.
Paretti teaches wherein the plurality of placements is determined based at least in part on a plurality of historical user frequencies corresponding to the plurality of objects; (Paretti [0057]: the device may determine (e.g., via processor 70) the most frequently used programs and maintain the tiles representative of the most frequently used programs closest to the top of the display 305 such that the tiles near the bottom of the display that are displaced represent less frequently used programs) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the plurality of placements to be determined based at least in part on historical use frequencies of the plurality of objects as taught by Paretti for the benefit of manipulating a user interface in order to switch between presentations of representation of user interface objects as taught by Jin in view of Crane, with a reasonable expectation of success, in order to optimize the display to present additional information in an easily intelligible manner while providing multiple levels of interface with available programs (Paretti [0028]) and to enhance user convenience and save user time by having frequently used programs/applications readily available and conveniently placed. In addition, references (Jin in view of Crane and Paretti) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transitioning between presentations of different representations of objects. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Jin in view of Crane in further view of Paretti teaches wherein the plurality of objects comprises one or more of the following: an application, a component, a file folder, and a file. (Jin [0015] [0065] [0072]: application, menu button, function key, application execution icon; Crane [0081]; Paretti [0045] [0046]) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 4, Jin in view of Crane in further view of Paretti teaches wherein the setting information further comprises one or more of the following: an arrangement mode, descriptive information associated with the plurality of objects, and controls to be presented within at least some of the plurality of second-mode representations. (Jin [0013] [0014] [0081] [0099]: arrangement; [0072]- [0074]: controls to be presented, described information; Crane [0017] [0026] [0051]: show recent information (e.g., the weather today, a current stock price, the latest news) of the application [descriptive information]) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 6, Jin in view of Crane in further view of Paretti teaches wherein the at least portion of the plurality of second-mode representations corresponding to the respective ones of the plurality of objects is presented according to the arrangement that is further determined based at least in part on one or more of the following: object types and update times of the plurality of objects. (Jin [0099] [0100] [0106]: the control unit 1120 may locate the UI objects on the UI, according to the preset sizes or based on categories of the UI objects [object type]; Paretti [0057] [0058]: tiles that are repositioned may be repositioned according to a hierarchy [object type] or based upon device awareness [update times of the plurality of objects]) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Jin in view of Crane in further view of Paretti teaches wherein the plurality of second-mode representations is further dynamically generated based at least in part on one or more of the following: pieces of media describing the plurality of objects and controls that are configured within the plurality of objects. (Jin [0072]-[0074j: if the UI object is an execution icon of an application related to a social networking service (SNS), when a display apparatus receives an input corresponding to a command of enlarging the UI object, the display apparatus may change the UI object to a widget, which provides buttons for performing functions related to the SNS or display texts updated to the SNS; Fig. 4; Paretti [0053]: the intermediate representation [second-mode representation] 310 may include an intermediate interaction level which includes interactive elements; Figs. 5-7) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Jin in view of Crane in further view of Paretti teaches wherein the one or more processors are further configured to: use the cached setting information associated with the plurality of objects and the cached updated setting information to generate an updated plurality of second-mode representations corresponding to respective ones of the plurality of objects; (Crane [0091]-[0094]: Snapshot renderer 725 can render the snapshots for display in the preview mode. After preview manager 710 determines whether to use the old, existing snapshot that is currently being used in the preview mode or to use a new snapshot that is created using a layer hierarchy and layer data of an application, snapshot renderer 725 may then render the snapshot for display on the mobile device accordingly; [0021] [0045]-[0047] [0069]) and 
replace the first-mode presentation with the second-mode representation of at least a portion of the updated plurality of second-mode representations corresponding to respective ones of the plurality of objects.  (Jin Fig. 6 showing the first presentation with objects in a first representation replaced with and updated second presentation with objects in a second representation; Crane [0058] [0069] [0101] [0104]) [The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 9, Jin in view of Crane in further view of Paretti teaches wherein the user input comprises a first user input, and wherein the one or more processors are further configured to: receive a second user input to switch from the second-mode presentation to the first-mode presentation; (Jin [0085] [0088]: receiving user input; Fig. 8 and 9 showing a user input to switch from the second-mode presentation back to the first-mode presentation; Paretti [0053] [0061] [0069]: close the intermediate interaction representation (e.g., return the program to the first representation) and in response to the second user input, send an exit event to the plurality of objects, wherein the exit event is configured to notify the plurality of objects that the second- mode presentation has exited.  (Jin [0085]-[0090]: describing in response to the user input the second-mode presentation is exited; since the sizes of the UI objects 511-1 through 526-1 displayed on the touch screen are changed, the control unit may change information displayed on the UI objects 511-1 through 526-1; Figs. 8 and 9; Paretti [0053] [0069]: closing the program from the intermediate representation) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 10, Jin in view of Crane in further view of Paretti teaches wherein the one or more processors are further configured to: receive a user selection with respect to a control presented within a second-mode representation corresponding to a selected object; and cause the selected object to perform an operation corresponding to the control. (Jin [0072]: the display apparatus may change the UI object to a widget 411-2 of FIG. 4, which provides buttons for performing functions related to the SNS; Paretti [0053] [0054]: user may select an action option in the intermediate representation and perform an intermediate interaction) [The motivation of claim 1 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, Jin teaches a method, comprising: determining that a first-mode presentation of a plurality of first-mode representations corresponding to respective ones of a plurality of objects is presented at a display screen of a device, (Jin [0064] [0077] [0102]: a determined first presentation of a plurality of objects is presented on a display screen; Fig. 2 and 5a) wherein the plurality of first-mode representations comprises static identifiers associated with the plurality of objects; (Jin [0072]: Ul object may be an icon such as an application execution icon; Fig. 4 showing a static identifier associated with the object 411-1)
receiving a user input to switch from the first-mode presentation of the plurality of first- mode representations corresponding to respective ones of the plurality of objects; (Jin [0097] [0103]: the display apparatus may receive a user input to switch via the touch screen; Fig. 5)
in response to the received user input, obtaining the respective current state data associated with the plurality of objects including: (Jin [0011] [0072] [0073] [0098] [0104]: determining a plurality of pieces of information [current state data] to be displayed on the UI objects in response to the user input)
dynamically generating a plurality of second-mode representations corresponding to respective ones of the plurality of objects based at least in part on the respective current state data associated with the plurality of objects, (Jin [0072]-[0074] [0079]: describing the second mode representations of the plurality objects based on respective current state data since the sizes of the Ul objects 511-2 through 520-2 that are displayed on the screen are changed, the control unit may change information displayed on the UI objects 511-2 through 520-2 (as shown in FIG. 4); [0082] [0105]: the display apparatus may locate the UI objects on the UI, according to the preset sizes, and then may display the UI on which the UI objects are located; Figs. 4 and 5) including dynamically determining an arrangement comprising a plurality of placements of the plurality of second-mode representations corresponding to respective ones of the plurality of objects at the display screen, (Jin [0099] [0100] [0106]: the control unit 1120 may locate the UI objects on the UI, according to the preset sizes or based on categories of the Ul objects [object type])
replacing, at a user interface, the first-mode presentation of the plurality of first-mode representations with a second-mode presentation of at least a portion of the plurality of second- mode representations corresponding to respective ones of the plurality of objects. (Jin [0011] [0105]: display the determined information on the UI object with the preset size; the display apparatus may locate the UI objects on the UI, according to the preset sizes and the plurality of pieces of information, and then may display the UI on which the UI objects are located; Fig. 5(b) showing the first presentation with objects in a first representation replaced with the second presentation with objects in a second representation)
Although Jin teaches determining a plurality of pieces of information to be displayed on the UI objects (at least [0011] [0098] [0104]), Jin may not explicitly teach every aspect of in response to the determination that the first-mode presentation of the plurality of first- mode representations corresponding to respective ones of the plurality of objects is presented at the display screen of the device, sending a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data and to cache the setting information; …[in response to the received user input, obtaining the respective current state data associated with the plurality of objects including:] sending an update event to a first selected object of the plurality of objects based at least in part on the first selected object being associated with respective setting information that was cached in response to the preparation event needing to be updated, wherein the update event is configured to cause the first selected object to determine and to cache updated setting information, wherein the update event is further configured to cause the first selected object to send back the cached updated setting information; and sending a creation event to a second selected object of the plurality of objects based at least in part the second selected object being associated with respective setting information that was cached in response to the preparation event not needing to be updated, wherein the creation event is configured to cause the second selected object to send back previously cached setting information.
Crane teaches in response to the determination that the first-mode presentation of the plurality of first- mode representations corresponding to respective ones of the plurality of objects is presented at the display screen of the device, sending a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data and to cache the setting information; (Crane [0037] [0038] [0040] [0042]: Prior to being in a preview mode, timeline data and application data [setting information including respective current state data] is determined and stored; [0051] [0553] [0054] [0056]; [0074]-[0076]; [0087]-[0089] [0098]: application data including image layer data [setting information including respective current state data] can be determined and stored in memory [cache]; [0091] [0092] [0095]…NOTE: the determined application data being received and stored prior to being in a preview mode is considered a preparation event; Figs. 3 and 5)
[in response to the received user input, obtaining the respective current state data associated with the plurality of objects including:] sending an update event to a first selected object of the plurality of objects based at least in part on the first selected object being associated with respective setting information that was cached in response to the preparation event needing to be updated, wherein the update event is configured to cause the first selected object to determine and to cache updated setting information, wherein the update event is further configured to cause the first selected object to send back the cached updated setting information; (Crane [0058]: the activation of the preview mode can be used as criteria for determining when to update a snapshot of an application; [0062] [0065]: process 400 can receive a first request for updating first data in the first screenshot; [0068]: process 400 can generate an updated first snapshot using the obtained updated data for display; [0093]-[0095]: snapshot validator 720 may determine that the existing snapshot includes less updated data compared to the data stored in the image layer data if the timestamp of the layer hierarchy indicates that the application was more recently run and that the layer data may include more updated application data compared to the application data in the existing snapshot. In certain embodiments, preview manager 710 may then determine to use a newly created snapshot instead of the existing snapshot for display in the preview mode; [0088] [0100]-[0103]; Figs. 4 and 8) and 
sending a creation event to a second selected object of the plurality of objects based at least in part the second selected object being associated with respective setting information that was cached in response to the preparation event not needing to be updated, wherein the creation event is configured to cause the second selected object to send back previously cached setting information; (Crane [0071] [0089]: if the application determines that there have been no changes to the data that it currently has, the application can indicate to the system (e.g., preview manager) that the data is still valid and any previously existing snapshot has not expired; [0093]-[0095]: snapshot validator 720 can determine which source of application data has the most up-to-date information; snapshot validator 720 may determine that the existing snapshot includes more updated information if the timestamp indicates that it is more recently created (or that the application data is more recently updated) compared to when the layer hierarchy was last created and stored; [0100] [0101]; Fig. 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide a preparation event, an update event, and a creation event as taught by Crane for the benefit of manipulating a UI in order to switch between presentations of representation of objects as taught by Jin, with a reasonable expectation of success, because Crane teaches “[b]esides allowing for display of recent data in snapshots, having the updated data can reduce latency of launching applications on a mobile device (e.g., a wearable) by periodically updating application data for a set of applications” [0034]. In addition, references (Jin and Crane) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface technology in changing between presentations of different representations of objects. This close relation between the references highly suggests a reasonable expectation of success.
However, Jin in view of Crane may not explicitly teach every aspect of wherein the plurality of placements is determined based at least in part on a plurality of historical user frequencies corresponding to the plurality of objects.
Paretti teaches wherein the plurality of placements is determined based at least in part on a plurality of historical user frequencies corresponding to the plurality of objects; (Paretti [0057]: the device may determine (e.g., via processor 70) the most frequently used programs and maintain the tiles representative of the most frequently used programs closest to the top of the display 305 such that the tiles near the bottom of the display that are displaced represent less frequently used programs) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the plurality of placements to be determined based at least in part on historical use frequencies of the plurality of objects as taught by Paretti for the benefit of manipulating a user interface in order to switch between presentations of representation of user interface objects as taught by Jin in view of Crane, with a reasonable expectation of success, in order to optimize the display to present additional information in an easily intelligible manner while providing multiple levels of interface with available programs (Paretti [0028]) and to enhance user convenience and save user time by having frequently used programs/applications readily available and conveniently placed. In addition, references (Jin in view of Crane and Paretti) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transitioning between presentations of different representations of objects. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 13, Jin in view of Crane in further view of Paretti teaches wherein the setting information further comprises one or more of the following: an arrangement mode, descriptive information associated with the plurality of objects, and controls to be presented within at least some of the plurality of second-mode representations. (Jin [0013] [0014] [0081] [0099]: arrangement; [0072]- [0074]: controls to be presented, described information; Crane [0017] [0026] [0051]: show recent information (e.g., the weather today, a current stock price, the latest news) of the application [descriptive information]) [The motivation of claim 11 is applicable to claim 13 and thereby incorporated]

Regarding Claim 15, Jin in view of Crane in further view of Paretti teaches wherein the at least portion of the plurality of second-mode representations corresponding to the respective ones of the plurality of objects is presented according to the arrangement that is further determined based at least in part on one or more of the following: object types and update times of the plurality of objects. (Jin [0099] [0100] [0106]: the control unit 1120 may locate the UI objects on the UI, according to the preset sizes or based on categories of the UI objects [object type]; Paretti [0057] [0058]: tiles that are repositioned may be repositioned according to a hierarchy [object type] or based upon device awareness [update times of the plurality of objects]) [The motivation of claim 11 is applicable to claim 15 and thereby incorporated]

Regarding Claim 16, Jin in view of Crane in further view of Paretti teaches wherein the plurality of second-mode representations is further dynamically generated based at least in part on one or more of the following: pieces of media describing the plurality of objects and controls that are configured within the plurality of objects. (Jin [0072]-[0074j: if the UI object is an execution icon of an application related to a social networking service (SNS), when a display apparatus receives an input corresponding to a command of enlarging the UI object, the display apparatus may change the UI object to a widget, which provides buttons for performing functions related to the SNS or display texts updated to the SNS; Fig. 4; Paretti [0053]: the intermediate representation [second-mode representation] 310 may include an intermediate interaction level which includes interactive elements; Figs. 5-7) [The motivation of claim 11 is applicable to claim 16 and thereby incorporated]

Regarding Claim 17, Jin in view of Crane in further view of Paretti teaches further comprising: using the cached setting information associated with the plurality of objects and the cached updated setting information to generate an updated plurality of second-mode representations corresponding to respective ones of the plurality of objects; (Crane [0091]-[0094]: Snapshot renderer 725 can render the snapshots for display in the preview mode. After preview manager 710 determines whether to use the old, existing snapshot that is currently being used in the preview mode or to use a new snapshot that is created using a layer hierarchy and layer data of an application, snapshot renderer 725 may then render the snapshot for display on the mobile device accordingly; [0021] [0045]-[0047] [0069]) and replacing the first-mode presentation with the second-mode representation of at least a portion of the updated plurality of second-mode representations corresponding to respective ones of the plurality of objects.  (Jin Fig. 6 showing the first presentation with objects in a first representation replaced with and updated second presentation with objects in a second representation; Crane [0058] [0069] [0101] [0104]) [The motivation of claim 11 is applicable to claim 17 and thereby incorporated]

Regarding Claim 18, Jin in view of Crane in further view of Paretti teaches wherein the user input comprises a first user input, and further comprising: receiving a second user input to switch from the second-mode presentation to the first-mode presentation; (Jin [0085] [0088]: receiving user input; Fig. 8 and 9 showing a user input to switch from the second-mode presentation back to the first-mode presentation; Paretti [0053] [0061] [0069]: close the intermediate interaction representation (e.g., return the program to the first representation) and in response to the second user input, sending an exit event to the plurality of objects, wherein the exit event is configured to notify the plurality of objects that the second- mode presentation has exited.  (Jin [0085]-[0090]: describing in response to the user input the second-mode presentation is exited; since the sizes of the UI objects 511-1 through 526-1 displayed on the touch screen are changed, the control unit may change information displayed on the UI objects 511-1 through 526-1; Figs. 8 and 9; Paretti [0053] [0069]: closing the program from the intermediate representation) [The motivation of claim 11 is applicable to claim 18 and thereby incorporated]

Regarding Claim 19, Jin in view of Crane in further view of Paretti teaches further comprising: receiving a user selection with respect to a control presented within a second-mode representation corresponding to a selected object; and causing the selected object to perform an operation corresponding to the control. (Jin [0072]: the display apparatus may change the UI object to a widget 411-2 of FIG. 4, which provides buttons for performing functions related to the SNS; Paretti [0053] [0054]: user may select an action option in the intermediate representation and perform an intermediate interaction) [The motivation of claim 11 is applicable to claim 19 and thereby incorporated]

Regarding Claim 20, Jin teaches a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: determining that a first-mode presentation of a plurality of first-mode representations corresponding to respective ones of a plurality of objects is presented at a display screen of a device, (Jin [0064] [0077] [0102]: a determined first presentation of a plurality of objects is presented on a display screen; Fig. 2 and 5a; [0107]) wherein the plurality of first-mode representations comprises static identifiers associated with the plurality of objects; (Jin [0072]: UI object may be an icon such as an application execution icon; Fig. 4 showing a static identifier associated with the object 411-1)
receiving a user input to switch from the first-mode presentation of the plurality of first- mode representations corresponding to respective ones of the plurality of objects; (Jin [0097] [0103]: the display apparatus may receive a user input to switch via the touch screen; Fig. 5)
in response to the received user input, obtaining the associated with the plurality of objects including: (Jin [0011] [0072] [0073] [0098] [0104]: determining a plurality of pieces of information [current state data] to be displayed on the UI objects in response to the user input)
dynamically generating a plurality of second-mode representations corresponding to respective ones of the plurality of objects based at least in part on the respective current state data associated with the plurality of objects, (Jin [0072]-[0074] [0079]: describing the second mode representations of the plurality objects based on respective current state data since the sizes of the Ul objects 511-2 through 520-2 that are displayed on the screen are changed, the control unit may change information displayed on the UI objects 511-2 through 520-2 (as shown in FIG. 4); [0082] [0105]: the display apparatus may locate the UI objects on the UI, according to the preset sizes, and then may display the UI on which the UI objects are located; Figs. 4 and 5)  including dynamically determining an arrangement comprising a plurality of placements of the plurality of second-mode representations corresponding to respective ones of the plurality of objects at the display screen, (Jin [0099] [0100] [0106]: the control unit 1120 may locate the UI objects on the UI, according to the preset sizes or based on categories of the Ul objects [object type])
replacing, at a user interface, the first-mode presentation of the plurality of first-mode representations with a second-mode presentation of at least a portion of the plurality of second- mode representations corresponding to respective ones of the plurality of objects. (Jin [0011] [0105]: display the determined information on the UI object with the preset size; the display apparatus may locate the UI objects on the UI, according to the preset sizes and the plurality of pieces of information, and then may display the UI on which the UI objects are located; Fig. 5(b) showing the first presentation with objects in a first representation replaced with the second presentation with objects in a second representation)
Although Jin teaches determining a plurality of pieces of information to be displayed on the UI objects (at least [0011] [0098] [0104]), Jin may not explicitly teach every aspect of in response to the determination that the first-mode presentation of the plurality of first- mode representations corresponding to respective ones of the plurality of objects is presented at the display screen of the device, sending a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data and to cache the setting information; …[in response to the received user input, obtaining the associated with the plurality of objects including:] sending an update event to a first selected object of the plurality of objects based at least in part on the first selected object being associated with respective setting information that was cached in response to the preparation event needing to be updated, wherein the update event is configured to cause the object to determine and to cache updated setting information, wherein the update event is further configured to cause the first selected object to send back the cached updated setting information; and sending a creation event to a second selected object of the plurality of objects based at least in part the second selected object being associated with respective setting information that was cached in response to the preparation event not needing to be updated, wherein the creation event is configured to cause the second selected object to send back previously cached setting information.
Crane teaches in response to the determination that the first-mode presentation of the plurality of first- mode representations corresponding to respective ones of the plurality of objects is presented at the display screen of the device, sending a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data and to cache the setting information; (Crane [0037] [0038] [0040] [0042]: Prior to being in a preview mode, timeline data and application data [setting information including respective current state data] is determined and stored; [0051] [0553] [0054] [0056]; [0074]-[0076]; [0087]-[0089] [0098]: application data including image layer data [setting information including respective current state data] can be determined and stored in memory [cache]; [0091] [0092] [0095]…NOTE: the determined application data being received and stored prior to being in a preview mode is considered a preparation event; Figs. 3 and 5) 
[in response to the received user input, obtaining the associated with the plurality of objects including:] sending an update event to a first selected object of the plurality of objects based at least in part on the first selected object being associated with respective setting information that was cached in response to the preparation event needing to be updated, wherein the update event is configured to cause the object to determine and to cache updated setting information, wherein the update event is further configured to cause the first selected object to send back the cached updated setting information; (Crane [0058]: the activation of the preview mode can be used as criteria for determining when to update a snapshot of an application; [0062] [0065]: process 400 can receive a first request for updating first data in the first screenshot; [0068]: process 400 can generate an updated first snapshot using the obtained updated data for display; [0093]-[0095]: snapshot validator 720 may determine that the existing snapshot includes less updated data compared to the data stored in the image layer data if the timestamp of the layer hierarchy indicates that the application was more recently run and that the layer data may include more updated application data compared to the application data in the existing snapshot. In certain embodiments, preview manager 710 may then determine to use a newly created snapshot instead of the existing snapshot for display in the preview mode; [0088] [0100]-[0103]; Figs. 4 and 8) and 
sending a creation event to a second selected object of the plurality of objects based at least in part the second selected object being associated with respective setting information that was cached in response to the preparation event not needing to be updated, wherein the creation event is configured to cause the second selected object to send back previously cached setting information;  (Crane [0071] [0089]: if the application determines that there have been no changes to the data that it currently has, the application can indicate to the system (e.g., preview manager) that the data is still valid and any previously existing snapshot has not expired; [0093]-[0095]: snapshot validator 720 can determine which source of application data has the most up-to-date information; snapshot validator 720 may determine that the existing snapshot includes more updated information if the timestamp indicates that it is more recently created (or that the application data is more recently updated) compared to when the layer hierarchy was last created and stored; [0100] [0101]; Fig. 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide a preparation event, an update event, and a creation event as taught by Crane for the benefit of manipulating a UI in order to switch between presentations of representation of objects as taught by Jin, with a reasonable expectation of success, because Crane teaches “[b]esides allowing for display of recent data in snapshots, having the updated data can reduce latency of launching applications on a mobile device (e.g., a wearable) by periodically updating application data for a set of applications” [0034]. In addition, references (Jin and Crane) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface technology in changing between presentations of different representations of objects. This close relation between the references highly suggests a reasonable expectation of success.
However, Jin in view of Crane may not explicitly teach every aspect of wherein the plurality of placements is determined based at least in part on a plurality of historical user frequencies corresponding to the plurality of objects. 
Paretti teaches wherein the plurality of placements is determined based at least in part on a plurality of historical user frequencies corresponding to the plurality of objects; (Paretti [0057]: the device may determine (e.g., via processor 70) the most frequently used programs and maintain the tiles representative of the most frequently used programs closest to the top of the display 305 such that the tiles near the bottom of the display that are displaced represent less frequently used programs) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the plurality of placements to be determined based at least in part on historical use frequencies of the plurality of objects as taught by Paretti for the benefit of manipulating a user interface in order to switch between presentations of representation of user interface objects as taught by Jin in view of Crane, with a reasonable expectation of success, in order to optimize the display to present additional information in an easily intelligible manner while providing multiple levels of interface with available programs (Paretti [0028]) and to enhance user convenience and save user time by having frequently used programs/applications readily available and conveniently placed. In addition, references (Jin in view of Crane and Paretti) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transitioning between presentations of different representations of objects. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 21, Jin in view of Crane in further view of Paretti teaches wherein the one or more processors are further configured to determine that the first selected object being associated with respective setting information that was cached in response to the preparation event is needing to be updated based least in part on the respective setting information associated with the first selected object being cached more than a predetermined length of time ago in response to the preparation event. (Crane [0018] [0019] [0030] [0031]: Applications in the dock can send requests to a system scheduler to request permission to update their respective application data. The requests may be made based on a timeline for each application that indicates when the application data expires; [0039]: he timeline data may indicate that the application data will need to be updated (because of data becoming stale or outdated); [0037] [0040]) [The motivation of claim 1 is applicable to claim 21 and thereby incorporated]

Regarding Claim 22, Jin in view of Crane in further view of Paretti teaches wherein the one or more processors are further configured to determine that the first selected object being associated with respective setting information that was cached in response to the preparation event is needing to be updated based least in part on determining that new setting information was added or changed since caching had been executed in response to the preparation event. (Jin [0073]; Crane [0045]: When complications update their data by requesting for new application data, the system may schedule an immediate update for the snapshot in some embodiments; [0048] [0055]: the update retriever may determine to allow applications to obtain updated application data based on…the number of updates requested by the individual applications; [0063] [0071]: If the application determines that there are changes, then it can indicate to the system that the snapshot needs to be refreshed and that the previously existing snapshot has expired; [0037]) [The motivation of claim 1 is applicable to claim 22 and thereby incorporated]

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Crane in further view of Paretti in further view of Song et al. (US 2013/0152017 A1; hereafter “Song”).

Regarding Claim 5, Jin in view of Crane in further view of Paretti teach the  second-mode representations being of various sizes (Jin [0007] [0011]; Paretti [0055] [0056]); however, Jin in view of Crane in further view of Paretti may not explicitly teach every aspect of wherein the one or more processors are further configured to determine a plurality of sizes corresponding to respective ones of the plurality of second-mode representations based at least in part on one or more of the following: object types, the plurality of historical use frequencies corresponding to the plurality of objects, and update times of the plurality of objects.
Song teaches wherein the one or more processors are further configured to determine a plurality of sizes corresponding to respective ones of the plurality of second-mode representations based at least in part on one or more of the following: object types, the plurality of historical use frequencies corresponding to the plurality of objects, and update times of the plurality of objects. (Song [0008] [0042] [0056] [0065]: the sizes of the icons are based on historical frequency of use; Fig. 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to determine a plurality of sizes corresponding to respective ones of the plurality of second-mode representations based at least in part on historical use frequencies of the  plurality of objects as taught by Song for the benefit of manipulating a UI in order to switch between presentations of representation of objects as taught by Jin in view of Crane in further view of Paretti, with a reasonable expectation of success, because Song teaches “user convenience may be improved by changing the icon to have an external appearance that has a higher visibility as the frequency of use increases and/or by changing the icon to have an external appearance that has a lower visibility as the frequency of use decreases” [0079]. In addition, references (Jin in view of Crane in further view of Paretti and Song) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface technology in changing between presentations of different representations of objects. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 14, Jin in view of Crane in further view of Paretti teach the  second-mode representations being of various sizes (Jin [0007] [0011]; Paretti [0055] [0056]); however, Jin in view of Crane in further view of Paretti may not explicitly teach every aspect of comprising determining a plurality of sizes corresponding to respective ones of the plurality of second-mode representations based at least in part on one or more of the following: object types, the plurality of historical use frequencies corresponding to the plurality of objects, and update times of the plurality of objects.
Song teaches comprising determining a plurality of sizes corresponding to respective ones of the plurality of second-mode representations based at least in part on one or more of the following: object types, the plurality of historical use frequencies corresponding to the plurality of objects, and update times of the plurality of objects. (Song [0008] [0042] [0056] [0065]: the sizes of the icons are based on historical frequency of use; Fig. 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to determine a plurality of sizes corresponding to respective ones of the plurality of second-mode representations based at least in part on historical use frequencies of the  plurality of objects as taught by Song for the benefit of manipulating a UI in order to switch between presentations of representation of objects as taught by Jin in view of Crane in further view of Paretti, with a reasonable expectation of success, because Song teaches “user convenience may be improved by changing the icon to have an external appearance that has a higher visibility as the frequency of use increases and/or by changing the icon to have an external appearance that has a lower visibility as the frequency of use decreases” [0079]. In addition, references (Jin in view of Crane in further view of Paretti and Song) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface technology in changing between presentations of different representations of objects. This close relation between the references highly suggests a reasonable expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Liang
US 11,150,913 B2 – Directed to accelerating start-up of an application [Abstract]
Clausen et al.
US 9,588,897 B2 – Directed to pre-loading in memory or pre-starting applications in anticipation of near future usage according to current circumstances [column 1 lines 7-12] [Abstract]


US Patent Application Publications
Zhang et al.
US 2015/0278098 A1 – Directed to cache management in mobile devices [Abstract]
Lewin
US 2013/0174096 A1 – Directed to determining whether a given application is at least one of pre-cached and pre-loaded and hence available to deploy in a reduced amount of time as compared to applications that are not pre-cached and/or pre-loaded [Abstract]
Xia et al
US 2012/0324481 A1 – Directed to reducing an application startup time by using adaptive termination and pre-launch policies [Abstract]
 Nguyen et al.
US 2006/0245237 A1 – Directed to application pre-launch to reduce user interface latency
Fan et al.
US 2017/0269961 A1 – Directed to in response to a switching request, an application program association relationship is searched for a second application program that satisfies a requirement of a user, and the second application program is directly started, so that the user can start the second application program by sending the switching request only once [Abstract]
Bilal et al.
US 2014/0372356 A1 – Directed to pre-launching applications in a computer system, said applications being likely to be activated by a user from a terminated and/or suspended process state [0003]
Forman
US 2004/0030882 A1 – Directed to pre-launch subroutines of application programs [Abstract]
Dzeryn et al.
US 2017/0357465 A1 – Directed to memory management for application loading [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).



Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142


/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        May 27, 2022